DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first material" and “the second material” on lines 14-15, and similarly on lines 15-16 of claim 8  There is insufficient antecedent basis for this limitation in the claim.
Additionally, lines 13-14 of claims 1 and 8 teach that the heater may be in the second storage unit or the second nozzle, then goes on to say that the heater controls heat applied to the second nozzle (claim 1, lines 23-25; claim 8, lines 24-26). It is thus not clear if the claim is considering the embodiment in which the heater is installed in the second storage unit.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei (CN 104116578, English Machine Translation previously provided) in view of Nordahl (U.S. Pat. No. 10,112,873) and Takamatsu (JP 2008-098280, English Machine Translation previously provided).
Regarding claim 1, Wei teaches a four-dimensional printing device for printing an assembly structure with a self-transformed shape by external stimuli such as heat, electricity, magnetism, and light, by using a 3D printing technology such as FDM, SLS, and DLP, wherein the structure includes a variable material unit, a matrix material unit having a linear structure and is printed such that a specific portion thereof is transformable ([0006]-[0012], [0040]-[0044], [0051]-[0058]; FIG. 1, 3).
Wei teaches a photocurable material containing a conductive paste, and a filament material molded from a mixture of a shape-memory polymer (SMP), a functionalized carbon nanotube (CNT), and a superabsorbent polymer (SAP) ([0006]-[0012], [0040]-[0044], [0051]-[0058]; FIG. 1, 3).
Wei teaches wherein the 3D printing methods based on a polyjet method, and a FDM (fused deposition modeling) method ([0006]-[0012], [0040]-[0044], [0051]-[0058]; FIG. 1, 3).  
Wei teaches control of fusion layered molding (FDM) in paragraph [0056], but does not teach a heater in a nozzle to provide melt temperature. However, it is noted that the prior art of Nordahl teaches that FDM is performed using a heated nozzle which forms a hardened material upon leaving the nozzle (column 1, lines 37-40), and is used in additive manufacturing (column 
 Wei fails to teach the first and second nozzles as well storage units connected to the respective nozzles. However, Takamatsu teaches first and second nozzles capable of outputting photocurable and filament material, respectively ([0017]). The references are analogous in the field of additive manufacturing. It would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the printer to include first and second nozzles in order to print a multidimensional object as desired by Takamatsu ([0006]-[0007]).
Takamatsu also teaches a first storage unit connected to the first nozzle and configured to store the first material; an ultraviolet (UV) lamp located adjacent to the first nozzle and configured to cure the photocurable material outputted from the first nozzle;  10a second storage unit connected to the second nozzle and configured to store the filament material; a control unit configured to control a supply speed of the first material to the first nozzle, a supply speed of the second material to the second nozzle, an operation of the first nozzle, an operation of the second nozzle, and an operation of the UV lamp; 15and a printing plate configured to receive the photocurable material outputted from the first nozzle and the filament material outputted from the second nozzle ([0016], [0017], [0022]; control means [0023]; stage 33 [0025]; FIG. 1-4).  It would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the printer to include first and second nozzles in order to print a multidimensional object as desired by Takamatsu (e.g.,  stacking the conductive ink, [0016]).
Examiner notes that the following limitations are materials worked upon and do not distinguish the apparatus over the prior art:
a glass transition temperature of the filament material is at least 55°C different from a glass transition temperature of the photocurable material
filament material, and 
photocurable materials 
MPEP § 2115 recites the following: “Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, ‘[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.’” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Regarding the limitations wherein the control unit is configured to control the heater and the second nozzle to output the filament material melted by the heat applied to the second nozzle so that the melted filament material forms a matrix on the printing plate by hardening the melted filament material in air, and further control the UV lamp and the first nozzle to output the photocurable material and to cure the outputted photocurable material by the UV light from the UV lamp so that the cured photocurable material forms a filler on the hardened filament material, Wei teaches a control unit 38 capable of controlling overall operation of the three-dimensional molding apparatus ([0023]).

Regarding claim 8, Wei teaches a four-dimensional printing device for printing an assembly structure with a self-transformed shape by external stimuli such as heat, electricity, magnetism, and light, by using a 3D printing technology such as FDM, SLS, and DLP, wherein the structure includes a variable material unit, a matrix material unit having a linear structure and 
Wei teaches a photocurable material containing a conductive paste, and a filament material molded from a mixture of a shape-memory polymer (SMP), a functionalized carbon nanotube (CNT), and a superabsorbent polymer (SAP) ([0006]-[0012], [0040]-[0044], [0051]-[0058]; FIG. 1, 3).
Examiner notes that the following limitations are materials worked upon and do not distinguish the apparatus over the prior art: filament material and photocurable material.
MPEP § 2115 recites the following: “Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, ‘[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.’” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Wei teaches wherein the 3D printing methods based on a polyjet method, and a FDM (fused deposition modeling) method ([0006]-[0012], [0040]-[0044], [0051]-[0058]; FIG. 1, 3).  
Wei teaches control of fusion layered molding (FDM) in paragraph [0056], but does not teach a heater in a nozzle to provide melt temperature. However, it is noted that the prior art of Nordahl teaches that FDM is performed using a heated nozzle which forms a hardened material upon leaving the nozzle (column 1, lines 37-40), and is used in additive manufacturing (column 1, lines 18-20). It would have been obvious to one of ordinary skill in the art at the time of filing the application to modify FDM taught in Wei with a heated nozzle to melt the material extruded through the nozzle as desired by Norhadl.
 Wei fails to teach the first and second nozzles as well storage units connected to the respective nozzles. However, Takamatsu teaches first and second nozzles capable of outputting photocurable and filament material, respectively ([0017]). The references are analogous in the field of additive manufacturing. It would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the printer to include first and second nozzles in order to print a multidimensional object as desired by Takamatsu ([0006]-[0007]).
Takamatsu also teaches a first storage unit connected to the first nozzle and configured to store the first material; an ultraviolet (UV) lamp located adjacent to the first nozzle and configured to cure the photocurable material outputted from the first nozzle;  10a second storage unit connected to the second nozzle and configured to store the filament material; a control unit configured to control a supply speed of the first material to the first nozzle, a supply speed of the second material to the second nozzle, an operation of the first nozzle, an operation of the second nozzle, and an operation of the UV lamp; 15and a printing plate configured to receive the photocurable material outputted from the first nozzle and the filament material outputted from the second nozzle ([0016], [0017], [0022]; control means [0023]; stage 33 [0025]; FIG. 1-4).  It would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the printer to include first and second nozzles in order to print a multidimensional object as desired by Takamatsu (e.g.,  stacking the conductive ink, [0016]).
Regarding the limitations wherein the control unit is configured to control the UV lamp and the first nozzle to output the photocurable material and to cure the outputted photocurable material by the UV light from the UV lamp so that the cured photocurable material forms a matrix on the printing plate, and further control the heater and the second nozzle to output the filament material melted by the heat applied to the second nozzle so that the melted filament .

Response to Arguments
Applicant's arguments filed November 12, 2021, have been fully considered but they are not persuasive. 
The amendments to the types photocurable materials and filament materials ejected from the first and second nozzles, respectively, do not further limit the claim because they are drawn to the materials worked upon. As noted above, the materials worked upon do not limit apparatus claims. MPEP § 2115. As such, the type of filament material and photocurable material, as well as the glass transition temperature of the filament material being at least 55°C different from a glass transition temperature of the photocurable material, do not distinguish the apparatus over the prior art.
Applicant’s argument that the references as combined are silent as to the claim 1 limitation “wherein the control unit is configured to: control the heater and the second nozzle to output the filament material melted by the heat applied to the second nozzle so that the melted filament material forms a matrix on the printing plate by hardening the melted filament material in air, and further control the UV lamp and the first nozzle to output the photocurable material and to cure the outputted photocurable material by the UV light from the UV lamp so that the cured photocurable material forms a filler on the hardened filament material,” is incorrect. Examiner notes that paragraph [0023] of Takamatsu expressly teaches:
The electronic component three-dimensional molding apparatus 30 is provided with a control means 38 for controlling the overall operation. The control means 38 moves the first injection device 31 and the second injection device 32 by the moving means 34, and the injection timing of the conductive ink 10 and the insulating ink 11 at a predetermined position after the movement of each of the injection devices 31 and 32. The irradiation timing of the ultraviolet irradiation device 36 can be controlled. 

Further, Wei teaches nozzle heat (heater) control in paragraph [0012] that would have been obvious to incorporate into the overall electrical controlling means 38 of Takamatsu.
Regarding new claim 8, the limitations wherein the control unit is configured to: control the UV lamp and the first nozzle to output the photocurable material and to cure the outputted photocurable material by the UV light from the UV lamp so that the cured photocurable material forms a matrix on the printing plate, and further control the heater and the second nozzle to output the filament material melted by the heat applied to the second nozzle so that the melted filament material forms a filler on the cured photocurable material by hardening the melted filament material in air, are taught by paragraph [0023] of Takamatsu as discussed above with respect to claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dede teaches a 4D printing apparatus in which two or three nozzles may be used for printing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571)272-4645. The examiner can normally be reached Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Evan Hulting/
Examiner, Art Unit 1745

/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745